SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1094
KA 15-01172
PRESENT: WHALEN, P.J., CENTRA, LINDLEY, NEMOYER, AND TROUTMAN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

RAMON SALAS, JR., DEFENDANT-APPELLANT.


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (TIMOTHY P. MURPHY OF
COUNSEL), FOR DEFENDANT-APPELLANT.

MICHAEL J. FLAHERTY, JR., ACTING DISTRICT ATTORNEY, BUFFALO (DAVID A.
HERATY OF COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Erie County Court (Michael F.
Pietruszka, J.), rendered May 29, 2015. The judgment revoked
defendant’s sentence of probation and imposed a sentence of
imprisonment.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment that, upon his
admission that he violated the terms and conditions of probation,
revoked the sentence of probation imposed upon his conviction of
burglary in the third degree (Penal Law § 140.20) and sentenced him to
an indeterminate term of incarceration of 1 to 3 years. Even
assuming, arguendo, that defendant’s waiver of the right to appeal was
invalid and does not preclude our review of his challenge to the
severity of the sentence (see People v Davis, 114 AD3d 1166, 1167, lv
denied 23 NY3d 1035; People v Theall, 109 AD3d 1107, 1108, lv denied
22 NY3d 1159), we nevertheless conclude that the sentence is not
unduly harsh or severe.




Entered:    February 10, 2017                      Frances E. Cafarell
                                                   Clerk of the Court